t c memo united_states tax_court timbron international corporation petitioner v commissioner of internal revenue respondent timbron holdings corporation petitioner v commissioner of internal revenue respondent docket nos filed date matthew d carlson jennifer l harmon and minna c porteous yang for petitioners adam b landy nancy m gilmore and thomas r mackinson for respondent memorandum opinion vasquez judge these matters are before the court on respondent’s motions to dismiss for lack of jurisdiction on the ground that petitioners when they filed their petitions did not have the legal capacity to litigate in this court under rule c by order dated date these cases were consolidated for hearing briefing and opinion as explained below we will grant respondent’s motions background petitioners timbron holdings corp timbron holdings and timbron international corp timbron international were incorporated in california in and respectively timbron holdings wholly owns timbron international on date and date respectively the california franchise tax board cftb suspended timbron international’s and timbron holdings’ powers rights and privileges for failure to pay state taxes petitioners’ powers rights and privileges remained suspended as of date 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times on date respondent issued to petitioners notices of deficiency for and on date petitioners filed their petitions with the court and on date respondent filed his answer with the court in each case several months later respondent moved to dismiss these cases for lack of jurisdiction thereafter petitioners filed oppositions and first supplements to opposition to respondent’s motions therein petitioners did not dispute that their powers rights and privileges were suspended when they filed their petitions and continued to be suspended throughout the applicable 90-day period during which they could file timely petitions however in their first supplements to opposition petitioners stated that they had obtained certificates of reviver and were considered active as of date approximately months after the end of the applicable_period the court held a hearing on the motions in san francisco california discussion respondent argues that these cases should be dismissed because the petitions were not timely filed by parties with capacity to engage in litigation before this court under rule c objecting to respondent’s motions petitioners contend that under california law they retained sufficient vitality to litigate in this court subject_to timely objections by respondent we are a legislatively created article i court and as such our jurisdiction flows directly from congress see 501_us_868 45_f3d_348 9th cir aff’g tcmemo_1990_158 94_tc_1 85_tc_527 see also sec_7442 the court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 320_us_418 whether we have jurisdiction to decide a matter is an issue that a party or this or an appellate court sua sponte may raise at any time 114_tc_268 aff’d 22_fedappx_837 9th cir jurisdiction must be shown affirmatively and petitioners bear the burden of proving all facts necessary to establish jurisdiction in this court id pincite petitioners must establish that respondent issued them valid notices of deficiency and they or someone authorized to act on their behalf filed timely petitions with the court see rule a c 93_tc_22 see also sec_6212 and sec_6213 the fact that respondent issued petitioners valid notices of deficiency is not in dispute rather the parties focus on the second requirement a timely petition see sec_6213 rule c pursuant to sec_6213 a taxpayer has as relevant here a 90-day period after the notice_of_deficiency is mailed to file a petition in this court for redetermination of the deficiency the requirement of filing the petition with the court within days is jurisdictional and generally cannot be tolled or extended see 351_f2d_602 9th cir 33_tc_868 jurisdictional statutes such as sec_6213 are conditions on the waiver of the federal government’s sovereign immunity and must be strictly construed see 476_us_467 with respect to corporate taxpayers like petitioners a proper filing requires taxpayers tendering petitions to the court to have the capacity to engage in litigation before this court see rule c see also 71_tc_108 69_tc_149 rule c provides that t he capacity of a corporation to engage in such litigation shall be determined by the law under which it was organized petitioners’ corporate powers rights and privileges were suspended when the petitions were filed on date and were not reinstated until date which was well after the deadlines for filing petitions in these cases we must therefore look to california law to determine whether petitioners had capacity to litigate in this court when they filed their petitions respondent relies on our opinion in david dung le m d inc v commissioner t c pincite arguing that petitioners did not have the legal capacity to prosecute these cases when the petitions were filed we agree in david dung le m d inc a case involving analogous facts we held that a california corporation lacked the power to file a petition in this court while its corporate powers were suspended by the state of california for failure to pay income_tax in reaching our holding we cited cal rev tax code secs and west supp noting that the supreme court of california has construed those sections to mean that a corporation may not prosecute or defend an action during the period in which it is suspended david dung le m d inc v commissioner t c pincite first citing 791_f2d_666 9th cir and then citing reed v norman p 2d cal because the taxpayer’s corporate status was not reinstated when the petition was filed or during the 90-day period we held that it was fatal to the taxpayer in that california law does not operate to toll a filing period from running during a period of suspension id pincite we therefore dismissed the petition in that case for lack of jurisdiction the u s court_of_appeals for the ninth circuit where appeals in these cases would lie absent stipulations to the contrary affirmed this court in 22_fedappx_837 contrary to our position in david dung le m d inc petitioners argue that a suspended corporation under california law has sufficient vitality to institute a court action subject_to a timely dismissal motion petitioners contend that if a timely dismissal motion was not made respondent has waived and forfeited the corporate capacity issue see ctr for self-improvement cmty dev v lennar corp cal rptr 3d ct app stating that a challenge to capacity is waived if not properly raised color-vue inc v abrams cal rptr 2d ct app holding that a corporation’s lack of capacity was a plea in abatement that the opposing party waived by failing to raise early in the litigation in support of their argument petitioners cite cal rev tax code sec which they contend gives suspended corporations the power right and privilege to enter into contracts voidable at the request of the other party analogizing an action in contract to one in this court petitioners contend that they have some power to engage in litigation subject_to a timely challenge we disagree for the reasons below we have consistently held that t he failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not and never did have the power to decide it david dung le m d inc v commissioner t c pincite see 456_us_694 78_tc_215 this court has also consistently held that suspended california corporations lack capacity to engage in litigation in this court david dung le m d inc v commissioner t c pincite see 126_tc_191 condo v commissioner t c pincite citing reed p 2d pincite matthews v commissioner tcmemo_2015_78 the revival of a corporation’s corporate powers will not restore its capacity to litigate a court case when the date of the revival is beyond the 90-day period in which a petition in this court was required to be filed see ama 2petitioners alternatively argue that the 90-day period pursuant to sec_6213 is not a jurisdictional provision and is therefore subject_to waiver however i n cases too numerous to mention dating back to we have held that the statutorily-prescribed filing period in deficiency cases is jurisdictional guralnik v commissioner 146_tc_230 citing satovsky v commissioner 1_bta_22 enters inc v commissioner 523_fedappx_455 9th cir holding that although a corporation filed a timely petition in this court it did not have the capacity to engage in litigation because its corporate powers rights and privileges were suspended under california law at the time the petition was filed the subsequent revival of its corporate powers after the statutory period did not retroactively satisfy sec_7428 which requires that an organization file a sec_7428 petition within days of the service’s mailing an adverse determination_letter 140_tc_210 holding that the court lacked jurisdiction to hear a corporate taxpayer’s petition for redetermination of income_tax deficiency because the taxpayer’s corporate capacity was suspended by the cftb at the time it filed its petition even though its status was reinstated before the scheduled trial david dung le m d inc v commissioner t c pincite petitioners cite other california authority to support their proposition that california courts have allowed a corporation to maintain litigation or an appeal filed at a time when the corporation was suspended and have found that an action based upon corporate incapacity is waived if not properly challenged see eg 206_f3d_874 9th cir color-vue cal rptr 2d pincite petitioners also argue that lack of subject matter jurisdiction may not end a suit if the defect is cured by the time judgment is entered and that a default judgment against a suspended corporation is not a ‘right’ under california law see 519_us_61 ctr for self-improvement cmty dev cal rptr 3d pincite however cases allowing revived prosecuting lawsuits filed at times when the corporations were suspended involve courts of general jurisdiction and claims that were not barred by statutes of limitations or other statutory restrictions moreover the filing of a petition for redetermination of a federal tax_deficiency is not contractual but rather a jurisdictional requirement required to engage in litigation in this court see guralnik v commissioner 146_tc_230 consistent with prior precedent and given petitioners’ inability to prosecute or defend any part of these cases under california law we find that petitioners lacked capacity to timely file proper petitions we are also unpersuaded by petitioners’ arguments that their suspensions were mere irregularities and do not believe their reliance on equity and policy considerations can overcome a jurisdictional defect we lack the authority to relieve petitioners from the clear jurisdictional requirement under sec_6213 and a departure from our established precedent in david dung le m d inc would be especially imprudent given that it was appealed to and affirmed by the court_of_appeals for the ninth circuit for reasons discussed herein we will dismiss these cases for lack of jurisdiction see rules c b the dismissal of the petitions for lack of jurisdiction in this court will not of course deprive petitioners of their rights to dispute the deficiencies in other venues to reflect the foregoing appropriate orders will be entered granting respondent’s motions to dismiss for lack of jurisdiction
